DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/12/20 & 02/23/21 has been acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-7, 12-14, 17, and 22-23 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of copending Application No. 16/673,829 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-28 of copending Application No. 16/673,289 is anticipated the claims 1-28 of claimed invention of the present invention.
Regarding claim 1; Claim 1 lines 1-24 of copending Application No. 16/673,289 discloses all of feature of claimed invention.
Regarding claim 2; Claim 2 lines 1-6 of copending Application No. 16/673,829 discloses all of feature of claimed invention.
Regarding claim 3; Claim 3 lines 1-3 of copending Application No. 16/673,829 discloses all of feature of claimed invention.
Regarding claim 4; Claim 4 lines 1-7 of copending Application No. 16/673,829 discloses all of feature of claimed invention.
Regarding claim 5; Claim 5 lines 1-7 of copending Application No. 16/673,829 discloses all of feature of claimed invention.
Regarding claim 6; Claim 6 lines 1-6 of copending Application No. 16/673,829 discloses all of feature of claimed invention.
Regarding claim 7; Claim 7 lines 1-5 of copending Application No. 16/673,829 discloses all of feature of claimed invention.
Regarding claim 12; Claim 12 lines 1-4 of copending Application No. 16/673,829 discloses all of feature of claimed invention.
Regarding claim 13; Claim 13 lines 1-5 of copending Application No. 16/673,829 discloses all of feature of claimed invention.
Regarding claim 14; Claim 14 lines 1-5 of copending Application No. 16/673,829 discloses all of feature of claimed invention.
Regarding claim 17; Claim 20 lines 1-7 of copending Application No. 16/673,829 discloses all of feature of claimed invention.
Regarding claim 22; Claim 27 lines 1-4 of copending Application No. 16/673,829 discloses all of feature of claimed invention.
Regarding claim 23; Claim 28 lines 1-8 of copending Application No. 16/673,829 discloses all of feature of claimed invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 8-11, 15-16, 18-21, and 24-28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of copending Application No. 16/673,829 in view of Talbert et al (US 2020/0404128). 
Regarding claim 8; Claim 8 lines 1-4 of copending Application No. 16/673,829 discloses all of feature of claimed invention except for produces a dataset corresponding in time with each pulse of electromagnetic radiation to generate a plurality of datasets corresponding to the plurality of exposure frames. However, Talbert et al teaches that it is known in the art to provide produces a dataset corresponding in time with each pulse of electromagnetic radiation to generate a plurality of datasets corresponding to the plurality of exposure frames (claim 2 in lines 1-8). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine system of Claims of copending Application No. 16/673,829 with limitation above as taught by Talbert et al for the purpose of the generation of the individual image frames depends upon accurate motion detection within local regions of the multiple exposure frames.
Regarding claim 9; Claim 9 lines 1-6 of copending Application No. 16/673,829 discloses all of feature of claimed invention except for wherein a portion of the blanking period overlaps a portion of the next succeeding readout period. However, Talbert et al teaches that it is known in the art to provide wherein a portion of the blanking period overlaps a portion of the next succeeding readout period (claim3 lines 1-7). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine system of Claims of copending Application No. 16/673,829 with limitation above as taught by Talbert et al for the purpose of the generation of the individual image frames depends upon accurate motion detection within local regions of the multiple exposure frames.
Regarding claim 10; Claims of copending Application No. 16/673,829 discloses all of feature of claimed invention except for the plurality of exposure frames are combined to form an image frame. claim 4 lines 1-2). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine system of Claims of copending Application No. 16/673,829 with limitation above as taught by Talbert et al for the purpose of the generation of the individual image frames depends upon accurate motion detection within local regions of the multiple exposure frames.
Regarding claim 11; Claims of copending Application No. 16/673,829 discloses all of feature of claimed invention except for at least a portion of the pulses of electromagnetic radiation emitted by the emitter comprises a green wavelength of electromagnetic radiation, a red wavelength of electromagnetic radiation, and a blue wavelength of electromagnetic radiation.  However, Talbert et al teaches that it is known in the art to provide at least a portion of the pulses of electromagnetic radiation emitted by the emitter comprises a green wavelength of electromagnetic radiation, a red wavelength of electromagnetic radiation, and a blue wavelength of electromagnetic radiation (claim 5 lines 1-5). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine system of Claims of copending Application No. 16/673,829 with limitation above as taught by Talbert et al for the purpose of the generation of the individual image frames depends upon accurate motion detection within local regions of the multiple exposure frames.
Regarding claim 15; Claims of copending Application No. 16/673,829 discloses all of feature of claimed invention except for at least a portion of the pulses of electromagnetic radiation emitted by the emitter results in a hyperspectral exposure frame created by the image sensor, and wherein the controller is further configured to provide the hyperspectral exposure frame to a corresponding system that determines a location of a critical tissue structure within a scene based on the hyperspectral exposure frame. However, Talbert et al teaches that it is known in the art to provide at least a portion of the pulses of electromagnetic radiation emitted by the emitter results in a hyperspectral exposure frame claim 9 lines 1-8). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine system of Claims of copending Application No. 16/673,829 with limitation above as taught by Talbert et al for the purpose of the generation of the individual image frames depends upon accurate motion detection within local regions of the multiple exposure frames.
Regarding claim 16; Claims of copending Application No. 16/673,829 discloses all of feature of claimed invention except for the controller is further configured to: receive the location of the critical tissue structure from the corresponding system; generate an overlay frame comprising the location of the critical tissue structure; and combine the overlay frame with a color image frame depicting the scene to indicate the location of the critical tissue structure within the scene. However, Talbert et al teaches that it is known in the art to provide the controller is further configured to: receive the location of the critical tissue structure from the corresponding system; generate an overlay frame comprising the location of the critical tissue structure; and combine the overlay frame with a color image frame depicting the scene to indicate the location of the critical tissue structure within the scene (claim 10 lines 1-9). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine system of Claims of copending Application No. 16/673,829 with limitation above as taught by Talbert et al for the purpose of the generation of the individual image frames depends upon accurate motion detection within local regions of the multiple exposure frames.
Regarding claim 18; Claims of copending Application No. 16/673,829 discloses all of feature of claimed invention except for the controller is configured to adjust a sequence of the pulses of electromagnetic radiation emitted by the emitter based on a threshold, wherein the threshold determines proper illumination of a scene in a light deficient environment. However, Talbert et al claim 12 lines 1-5). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine system of Claims of copending Application No. 16/673,829 with limitation above as taught by Talbert et al for the purpose of the generation of the individual image frames depends upon accurate motion detection within local regions of the multiple exposure frames.
Regarding claim 19; Claims of copending Application No. 16/673,829 discloses all of feature of claimed invention except for two or more pulses of electromagnetic radiation emitted by the emitter result in two or more instances of reflected electromagnetic radiation that are sensed by the pixel array to generate two or more exposure frames that are combined to form an image frame. However, Talbert et al teaches that it is known in the art to provide two or more pulses of electromagnetic radiation emitted by the emitter result in two or more instances of reflected electromagnetic radiation that are sensed by the pixel array to generate two or more exposure frames that are combined to form an image frame(claim 13 lines 1-5). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine system of Claims of copending Application No. 16/673,829 with limitation above as taught by Talbert et al for the purpose of the generation of the individual image frames depends upon accurate motion detection within local regions of the multiple exposure frames.
Regarding claim 20; Claims of copending Application No. 16/673,829 discloses all of feature of claimed invention except for at least one pulse of the pulses of electromagnetic radiation emitted by the emitter results in a hyperspectral exposure frame created by the image sensor, and wherein the controller is configured to provide the hyperspectral exposure frame to a corresponding system that identifies one or more critical structures in a body based on the hyperspectral exposure frame. claim 15 lines 1-8). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine system of Claims of copending Application No. 16/673,829 with limitation above as taught by Talbert et al for the purpose of the generation of the individual image frames depends upon accurate motion detection within local regions of the multiple exposure frames.
Regarding claim 21; Claims of copending Application No. 16/673,829 discloses all of feature of claimed invention except for the one or more critical structures in the body comprise one or more of a nerve, a ureter, a blood vessel, an artery, a blood flow, or a tumor. However, Talbert et al teaches that it is known in the art to provide the one or more critical structures in the body comprise one or more of a nerve, a ureter, a blood vessel, an artery, a blood flow, or a tumor (claim 16 lines 1-4). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine system of Claims of copending Application No. 16/673,829 with limitation above as taught by Talbert et al for the purpose of the generation of the individual image frames depends upon accurate motion detection within local regions of the multiple exposure frames.
Regarding claim 24; Claims of copending Application No. 16/673,829 discloses all of feature of claimed invention except for the reflected electromagnetic radiation sensed by the image sensor results in a plurality of exposure frames that are combined for generating an image frame, wherein the image frame comprises a luminance frame comprising luminance data, a chrominance frame comprising chrominance data, and a hyperspectral frame comprising hyperspectral data. However, Talbert et al teaches that it is known in the art to provide the reflected electromagnetic radiation sensed by the claim 19 lines 1-7). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine system of Claims of copending Application No. 16/673,829 with limitation above as taught by Talbert et al for the purpose of the generation of the individual image frames depends upon accurate motion detection within local regions of the multiple exposure frames.
Regarding claim 25; Claims of copending Application No. 16/673,829 discloses all of feature of claimed invention except for the pixel array comprises pixels having a plurality of pixel sensitivities, wherein the plurality of pixel sensitivities comprises a long exposure and a short exposure. However, Talbert et al teaches that it is known in the art to provide the pixel array comprises pixels having a plurality of pixel sensitivities, wherein the plurality of pixel sensitivities comprises a long exposure and a short exposure (claim 20 lines 1-4). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine system of Claims of copending Application No. 16/673,829 with limitation above as taught by Talbert et al for the purpose of the generation of the individual image frames depends upon accurate motion detection within local regions of the multiple exposure frames.
Regarding claim 26; Claims of copending Application No. 16/673,829 discloses all of feature of claimed invention except for the pulses of electromagnetic radiation are emitted in a pattern of varying wavelengths of electromagnetic radiation, and wherein the emitter repeats the pattern of varying wavelengths of electromagnetic radiation. However, Talbert et al teaches that it is known in the art to provide the pulses of electromagnetic radiation are emitted in a pattern of varying wavelengths of electromagnetic radiation, and wherein the emitter repeats the pattern of varying wavelengths of electromagnetic radiation (claim 23 lines 1-5). It would have been obvious to one having ordinary skill in  with limitation above as taught by Talbert et al for the purpose of the generation of the individual image frames depends upon accurate motion detection within local regions of the multiple exposure frames.
Regarding claim 27; Claims of copending Application No. 16/673,829 discloses all of feature of claimed invention except for the pulses of electromagnetic radiation comprise: a red wavelength of electromagnetic radiation; a green wavelength of electromagnetic radiation; a blue wavelength of electromagnetic radiation; electromagnetic radiation having a wavelength from about 513 nm to about 545 nm; electromagnetic radiation having a wavelength from about 565 nm to about 585 nm; and electromagnetic radiation having a wavelength from about 1900 nm to about 2000 nm. However, Talbert et al teaches that it is known in the art to provide the pulses of electromagnetic radiation comprise: a red wavelength of electromagnetic radiation; a green wavelength of electromagnetic radiation; a blue wavelength of electromagnetic radiation; electromagnetic radiation having a wavelength from about 513 nm to about 545 nm; electromagnetic radiation having a wavelength from about 565 nm to about 585 nm; and electromagnetic radiation having a wavelength from about 1900 nm to about 2000 nm (claim 24 lines 1-11). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine system of Claims of copending Application No. 16/673,829 with limitation above as taught by Talbert et al for the purpose of the generation of the individual image frames depends upon accurate motion detection within local regions of the multiple exposure frames.
Regarding claim 28; Claims of copending Application No. 16/673,829 discloses all of feature of claimed invention except for at least a portion of the pulses of electromagnetic radiation comprise a red wavelength, a green wavelength, a blue wavelength, and a hyperspectral wavelength such that reflected electromagnetic radiation sensed by the pixel array corresponding to each of the red wavelength, the claim 25 lines 1-9). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine system of Claims of copending Application No. 16/673,829 with limitation above as taught by Talbert et al for the purpose of the generation of the individual image frames depends upon accurate motion detection within local regions of the multiple exposure frames.
This is a provisional nonstatutory double patenting rejection.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7-11, 13-14, 17, , 19, 22, and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Blanquart et al (US 2014/0160259) in view of Blanquart et al (US 2014/0163319).
Regarding claim 1; Blanquart et al (‘259) discloses a system comprising: 
an emitter (claim 64 lines 1-2: e.g., an emitter for emitting pulses of electromagnetic radiation transmitted through fiber optics from the emitter to a tip of the endoscope) for emitting pulses of electromagnetic radiation; 
an image sensor (3100 @ figures 13A-13B) comprising a pixel array (paragraph [0082]: e.g., an imaging sensor 3100 having a plurality of pixel arrays) for sensing reflected electromagnetic radiation (paragraph [0084]: e.g., an array of pixels for sensing electromagnetic radiation), wherein the pixel array comprises active pixels and optical black pixels (paragraph [0084]: e.g., the pixel array may have active pixels and optical black pixels); 
a black clamp (402 @ figure 4) providing offset control for data generated by the pixel array (paragraph [0084]: e.g., a black clamp circuit for providing offset control for the data generated by the pixel array); and 
a controller (102 @ figure 1C and paragraph [0042]: e.g., Processor(s) 102 include one or more processors or controllers that execute instructions stored in memory device(s) 104 and/or mass storage device(s) 108) comprising a processor in electrical communication with the image sensor and the emitter (claim 66 lines 1-2: e.g., a controller disposed within the control unit and in electrical communication with a light emitter and the imaging sensor). See figures 1-13

    PNG
    media_image1.png
    700
    717
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    694
    668
    media_image2.png
    Greyscale

Blanquart et al (‘259) discloses all of feature of claimed invention except for an emitter for emitting pulses of electromagnetic radiation; wherein the pulses of electromagnetic radiation emitted by the emitter comprises electromagnetic radiation having a wavelength from about 513 nm to about 545 nm. However, Blanquart et al (‘319) teaches that it is known in the art to provide an emitter (100 @ figure 1) for emitting pulses of electromagnetic radiation (paragraph [0045]: e.g., emitter 100 may be tuned to emit electromagnetic radiation in the form of a laser); wherein the pulses of electromagnetic radiation (105 @ figure 1 and paragraph [047]: e.g., three data sets representing RED, GREEN and BLUE electromagnetic pulses may be combined to form a ) emitted by the emitter (100 @ figure 1) comprises electromagnetic radiation having a wavelength from about 513 nm to about 545 nm (paragraph [0142]: e.g., the positions of three wavelengths which are available via laser diode sources (465, 532 & 639 nm), compared the sRGB gamut which is indicated by the triangle).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine system of Blanquart (‘259) et al with the pulses of electromagnetic radiation emitted by the emitter comprises electromagnetic radiation having a wavelength from about 513 nm to about 545 nm as taught by Blanquart et al (‘319) for the purpose of improving visibility by detecting a signal level difference between two images having different wavelengths and by imaging during resolution power of image.

It is noted that the term “at least a portion of the pulses of electromagnetic radiation emitted by the emitter comprises one or more of: electromagnetic radiation having a wavelength from about 513 nm to about 545 nm; electromagnetic radiation having a wavelength from about 565 nm to about 585 nm; electromagnetic radiation having a wavelength from about 900 nm to about 1000 nm; an excitation wavelength of electromagnetic radiation that causes a reagent to fluoresce; or a laser mapping pattern” is alternative. For the purposes examination, this limitation is considered to be “the pulses of electromagnetic radiation emitted by the emitter comprises electromagnetic radiation having a wavelength from about 513 nm to about 545 nm”.
Regarding claim 2; Blanquart et al (‘259) discloses the active pixels are (active record area in figure 1A-1B) located in a central portion of the pixel array (105 @ figure 1A-1B) and each of the optical black pixels (OB @ figures 1A-1B) is positioned at a first side (left OB column 107 @ figure 1B) of the active pixels or a second side (right side OB 107 @ figure 1B) of the active pixels, wherein the first side and the second side are opposite one another with respect to the central portion (figures 1A-1B).  
Regarding claim 3; Blanquart et al (‘259) discloses further comprising image signal processing circuitry (100 @ figure 1C) located remotely with respect to the image sensor (paragraph [0084]: e.g., electrical connections that may be providing electrical communication between the imaging sensor and image signal processing circuitry that may be disposed remote to the imaging sensor within the endoscope body and a control unit).  
Regarding claim 4; Blanquart et al (‘259)  discloses further comprising a long registry (paragraph [0077]: e.g., A more space conservative approach involves combining large amounts of control RAM into single, long registers.) comprising one or more of: control parameters for controlling exposure times for the pixel array; control parameters for controlling incremental offset adjustments for the pixel array; or control parameters for controller gains of the pixel array (claims 2-3 and paragraph [0077]: e.g., Such parameters include the exposure times, gains, incremental offset adjustments and any others necessary to maintain continuous high quality video).  
Regarding claim 5; Blanquart et al (‘259) discloses the long registry further comprises control parameters for controlling operation of the pixel array (paragraph [0078]: e.g., parametric register groupings could include; analog currents, analog voltages, pixel timing, vertical timing, sensor commands (resets etc.) and so on) by adjusting one or more of: analog current for the image sensor, voltage for the image sensor, pixel timing, vertical timing for reading pixels in the pixel array, reset of the image sensor, or initialization of the image sensor (claim 7 lines 1-5).  
Regarding claim 7; Blanquart et al (‘259) discloses further comprising a digital to analog converter and a charge pump (paragraph [0059]: e.g., the adjustment of the black clamp level may be done by means of controlling a DC voltage (V blackclamp) using a DAC or charge pump on the sensor), and wherein the black clamp is configured to sense a voltage generated by one or more of the digital to analog converter or the charge pump (claims 24-25).  
Regarding claim 8; Blanquart et al (‘259) discloses all of feature of claimed invention except for the image sensor is configured to generate a plurality of exposure frames, wherein each of the plurality of exposure frames corresponds to a pulse of electromagnetic radiation emitted by the emitter and 120 @ figure 1) is configured to generate a plurality of exposure frames (figure 7E and paragraph [0089]: e.g., where the light pulses are different from frame to frame. The sensor may be built in order to be able to program different blanking times with a repeating pattern of 2 or 3 or 4 or n frames), wherein each of the plurality of exposure frames corresponds to a pulse of electromagnetic radiation emitted by the emitter (100 @ figure 1) and produces a dataset corresponding in time with each pulse of electromagnetic radiation to generate a plurality of datasets corresponding to the plurality of exposure frames (paragraph [0045]: e.g., The emitter 100 may pulse light in a plurality of electromagnetic partitions 105, such that the pixel array receives electromagnetic energy and produces a data set that corresponds (in time) with each specific electromagnetic partition 105 and [0047]: e.g., three data sets representing RED, GREEN and BLUE electromagnetic pulses may be combined to form a single image frame). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine system of Blanquart (‘259) et al with limitation above as taught by Blanquart et al (‘319) for the purpose of improving visibility by detecting a signal level difference between two images having different wavelengths and by imaging during resolution power of image.
Regarding claim 9; Blanquart et al (‘259) discloses all of feature of claimed invention except for the image sensor is configured to sense each of the plurality of exposure frames during a readout period of the pixel array, wherein the readout period is a duration of time when active pixels in the pixel array are read, and wherein a portion of the blanking period overlaps a portion of the next succeeding readout period.  However, Blanquart et al (‘319) teaches that it is known in the art to provide the image sensor (120 @ figure 1) is configured to sense each of the plurality of exposure frames (figures 5 and 7E) during a readout period of the pixel array (122 @ figure 1), wherein the readout period is a duration of time when active pixels in the pixel array are read (paragraph [0109]: e.g., the values read from the optical black area may be compared to those of the active pixel region of a sensor in order to establish a reference point to be used in image data ), and wherein a portion of the blanking period (216 @ figures 5 and 7E) overlaps a portion of the next succeeding readout period (figures 5 and 7E and paragraph [0065]: e.g., the emitter may begin a pulse during the blanking portion 216, or during the optical black portion 220 of the readout portion 202, and end the pulse during the readout portion 202, or during the optical black portion 218 of the readout portion 202 of the next succeeding cycle). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine system of Blanquart (‘259) et al with limitation above as taught by Blanquart et al (‘319) for the purpose of improving visibility by detecting a signal level difference between two images having different wavelengths and by imaging during resolution power of image.
Regarding claim 10; Blanquart et al (‘259) discloses all of feature of claimed invention except for the plurality of exposure frames are combined to form an image frame. However, Blanquart et al (‘319) teaches that it is known in the art to provide the plurality of exposure frames are combined to form an image frame (figures 7E and 15-16 and paragraph [0047]: e.g., three data sets representing RED, GREEN and BLUE electromagnetic pulses may be combined to form a single image frame). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine system of Blanquart (‘259) et al with limitation above as taught by Blanquart et al (‘319) for the purpose of improving visibility by detecting a signal level difference between two images having different wavelengths and by imaging during resolution power of image.
Regarding claim 11; Blanquart et al (‘259) discloses all of feature of claimed invention except for at least a portion of the pulses of electromagnetic radiation emitted by the emitter comprises a green wavelength of electromagnetic radiation, a red wavelength of electromagnetic radiation, and a blue wavelength of electromagnetic radiation.  However, Blanquart et al (‘319) teaches that it is known in the art to provide at least a portion of the pulses of electromagnetic radiation emitted by the emitter (100 @ figure 1) comprises a green wavelength of electromagnetic radiation, a red wavelength of electromagnetic radiation, and a blue wavelength of electromagnetic radiation (claims 6 lines 1-5).  It 
Regarding claim 13; Blanquart et al (‘259) discloses all of feature of claimed invention except for one or more of the pulses of electromagnetic radiation emitted by the emitter comprise electromagnetic radiation emitted at two or more wavelengths simultaneously as a single pulse or a single sub-pulse.  However, Blanquart et al (‘319) teaches that it is known in the art to provide one or more of the pulses of electromagnetic radiation emitted by the emitter comprise electromagnetic radiation emitted at two or more wavelengths simultaneously (claims 73-74: e.g., the pulse comprises a plurality of pulses from within the same partition that are pulsed simultaneously to increase pulse power, wherein the pulse is produced by using a plurality of lasers that simultaneously pulse to produce the desired compensation effect) as a single pulse or a single sub-pulse.  It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine system of Blanquart (‘259) et al with limitation above as taught by Blanquart et al (‘319) for the purpose of improving visibility by detecting a signal level difference between two images having different wavelengths and by imaging during resolution power of image.
Regarding claim 14; Blanquart et al (‘259) discloses all of feature of claimed invention except for at least one pulse of the pulses of electromagnetic radiation emitted by the emitter results in an exposure frame created by the image sensor, wherein the system further comprises a display for displaying two or more exposure frames as an image frame.  However, Blanquart et al (‘319) teaches that it is known in the art to provide at least one pulse of the pulses of electromagnetic radiation (105a, 105b, 105c @figure 1) emitted by the emitter (100 @ figure 1) results in an exposure frame (figures 2A-2D) created by the image sensor (120 @ figure 1), wherein the system further comprises a display for displaying two or more exposure frames (figures 2A-2D) as an image frame.  It would have been obvious 
Regarding claim 17; Blanquart et al (‘259) discloses all of feature of claimed invention except for the controller is configured to synchronize timing of the pulses of electromagnetic radiation during a blanking period of the image sensor, wherein the blanking period corresponds to a time between a readout of a last row of active pixels in the pixel array and a beginning of a next subsequent readout of active pixels in the pixel array. However, Blanquart et al (‘319) teaches that it is known in the art to provide the controller (130, 110 @ figure ) is configured to synchronize timing of the pulses of electromagnetic radiation during a blanking period (216 @ figures 2A-2D) of the image sensor (120 @ figure 1), wherein the blanking period (216 @ figures 2A-2D) corresponds to a time between a readout of a last row of active pixels in the pixel array and a beginning of a next subsequent readout of active pixels in the pixel array (paragraph [0064]: e.g., The sensor may be read out on a row by row basis, the top of the downwards slanted edge being the sensor top row 212 and the bottom of the downwards slanted edge being the sensor bottom row 214. The time between the last row readout and the next readout cycle may be called the blanking time 216). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine system of Blanquart (‘259) et al with limitation above as taught by Blanquart et al (‘319) for the purpose of improving visibility by detecting a signal level difference between two images having different wavelengths and by imaging during resolution power of image.
Regarding claim 19; Blanquart et al (‘259) discloses all of feature of claimed invention except for two or more pulses of electromagnetic radiation emitted by the emitter result in two or more instances of reflected electromagnetic radiation that are sensed by the pixel array to generate two or more exposure frames that are combined to form an image frame.  However, Blanquart et al (‘319) teaches 
Regarding claim 22; Blanquart et al (‘259) discloses the image sensor (3100 @ figure 13A) comprises a first image sensor (3102a @ figure 13A) and a second image sensor (3102a @ figure 13A) such that the image sensor (3100 @ figure 13A) generated a three-dimensional image (figure 13A). 
Regarding claim 25; Blanquart et al (‘259) discloses all of feature of claimed invention except for the pixel array comprises pixels having a plurality of pixel sensitivities, wherein the plurality of pixel sensitivities comprises a long exposure and a short exposure. However, Blanquart et al (‘319) teaches that it is known in the art to provide the pixel array (figure 30A-30B) comprises pixels having a plurality of pixel sensitivities (3004  @figures 30A-30B), wherein the plurality of pixel sensitivities comprises a long exposure and a short exposure (paragraph [0150]: e.g., the pulsing must be controlled in conjunction with the exposure periods so as to, e.g., provide blue light from the start of the long exposure and switch to red at the point that the short exposure pixels are turned on (both pixel types have their charges transferred at the same time)). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine system of Blanquart (‘259) et al with limitation above as taught by Blanquart et al (‘319) for the purpose of improving visibility by detecting a signal level difference between two images having different wavelengths and by imaging during resolution power of image.
Regarding claim 26; Blanquart et al (‘259) discloses all of feature of claimed invention except for the pulses of electromagnetic radiation are emitted in a pattern of varying wavelengths of electromagnetic radiation, and wherein the emitter repeats the pattern of varying wavelengths of electromagnetic radiation. However, Blanquart et al (‘319) teaches that it is known in the art to provide the pulses of electromagnetic radiation are emitted in a pattern of varying wavelengths (Red, Green, Blue) of electromagnetic radiation (105a, 105b, 105c @ figure 1), and wherein the emitter (100 @ figure 1) repeats the pattern of varying wavelengths of electromagnetic radiation (figures 15-16). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine system of Blanquart (‘259) et al with limitation above as taught by Blanquart et al (‘319) for the purpose of improving visibility by detecting a signal level difference between two images having different wavelengths and by imaging during resolution power of image.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Blanquart et al (‘259) in view of Blanquart et al (‘319) as applied to claim 1 above, and further in view of Patel (US 2014/0027611).
Regarding claim 6; Blanquart et al (‘259) discloses the pixel array (105 @ figure 1A-1B) comprises columns of optical black pixels (107 @ figure 1B) and the image sensor (101 @ figures 1A-1B) is configured to read the columns of optical black pixels (107 @ figures 1A-1B).
Blanquart et al (‘259) in view of Blanquart et al (‘319) combination discloses all of feature of claimed invention except for a plurality of times during a single blanking period such that a total number of optical black columns in the pixel array is reduced. However, Patel teaches that it is known in the art to provide a plurality of times during a single blanking period such that a total number of optical black columns in the pixel array is reduced (paragraph [0033]: e.g., Where a limit on chip area exists, there is often a corresponding proportional limit on a total number of optical black pixels. Regarding line readout time, consider the 1080p60 standard having 280 blanking pixels per line as an illustrative example. Optical black pixels are read out during a period referred to as a blanking period. where system constraints limit the blanking period to less than 280 clock cycles, sequential readout of all optical black pixels in a pixel array during the blanking period can be precluded). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine system of Blanquart (‘259) et al with limitation above as taught by Patel for the purpose of improving statistical efficacy of black signal average operations and  improving black signal averaging for optical sensor applications.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Blanquart et al (‘259) in view of Blanquart et al (‘319) as applied to claim 1 above, and further in view of Kane (US 2006/0268950).
Regarding claim 12; Blanquart et al (‘259) in view of Blanquart et al (‘319) combination discloses all of feature of claimed invention except for the emitter is configured to emit, during a pulse duration, a plurality of sub-pulses of electromagnetic radiation having a sub-duration shorter than the pulse duration.  However, Kane teaches that it is known in the art to provide the emitter is configured to emit, during a pulse duration, a plurality of sub-pulses of electromagnetic radiation having a sub-duration shorter than the pulse duration (paragraph [0045]: e.g., For a typical Q-switched laser, the round-trip time is about 4 nsec. Injection seeding with pulses with 0.22 nsec duration can potentially increase peak power by approximately 10.times.. This is a desirable increase, enough to substantially increase frequency conversion without causing damage to a non-linear frequency converting medium. For example, for a pulse of a given peak power, the level of damage to common non-linear crystals scales approximately as the square root of the pulse duration. Thus, the relatively short duration for the sub-pulses that make up the seeded pulse from the Q-switched laser 110 can significantly reduce damage to a non-linear frequency converting medium that would otherwise be associated with high peak powers). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine system of Blanquart (‘259) et al with limitation above as taught by Kane for the purpose of enhancing conversion efficiency while reducing damage to the frequency converting medium.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Blanquart et al (‘259) in view of Blanquart et al (‘319) as applied to claim 1 above, and further in view of Blanquart et al (US 2016/0183775).
Regarding claim 23; Blanquart et al (‘259) in view of Blanquart et al (‘319) combination discloses all of feature of claimed invention except for the emitter is configured to emit a sequence of pulses of electromagnetic radiation repeatedly sufficient for generating a video stream comprising a plurality of image frames, wherein each image frame in the video stream comprises data from a plurality of exposure frames wherein each of the exposure frames corresponds to a pulse of electromagnetic radiation.  However, Blanquart et al ('775) teaches that it is known in the art to provide the emitter (100 @ figure 1) comprises actuating the emitter (100 @ figure 1) to emit a sequence of pulses of electromagnetic radiation (paragraph [0075] and [0047]: e.g., three data sets representing RED, GREEN and BLUE electromagnetic pulses may be combined to form a single image frame) repeatedly sufficient for generating a video stream comprising a plurality of image frames (figure 7D and paragraph [0087]: e.g., pulsed more often or with more intensity in a (G-B-G-R-G-B-G-R . ..) scheme to obtain the luminance data. Such a configuration would create a video stream), wherein each image frame in the video stream comprises data from a plurality of exposure frames, and wherein each of the exposure frames corresponds to a pulse of electromagnetic radiation (figure 14 and paragraph [0099]: e.g., The memory writer block takes as its input the RGBG video stream at 1402 and writes each frame to its correct frame memory buffer at 1404 (the memory writer triggers off the same pulse generator 1410 that runs the laser light source). As illustrated at 1404, writing to the memory follows the pattern. Red, Green 1, Blue, Green 2, and then starts back with Red again. At 1406, the memory reader reads three frames at once to construct an RGB pixel)). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine system of Blanquart (‘259) et al with limitation above as taught by Blanquart et al (‘775) for the purpose of enhancing conversion efficiency while reducing damage to the frequency converting medium.


Allowable Subject Matter
Claims 15-16, 18, 20-21, 24, and 27-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 15-16, 18, 20-21, 24, and 27-28 would be allowable if Applicant should file a terminal Disclaimer to overcome the rejection(s) under nonstatutory double patenting rejection, set forth in this Office action.
The prior art of record, taken alone or in combination, fails discloses or render obvious a system comprising all the specific elements with the specific combination including at least a portion of the pulses of electromagnetic radiation emitted by the emitter results in a hyperspectral exposure frame created by the image sensor, and wherein the controller is further configured to provide the hyperspectral exposure frame to a corresponding system that determines a location of a critical tissue structure within a scene based on the hyperspectral exposure frame in set forth of claim 15.
The prior art of record, taken alone or in combination, fails discloses or render obvious a system comprising all the specific elements with the specific combination including the controller is configured to adjust a sequence of the pulses of electromagnetic radiation emitted by the emitter based on a threshold, wherein the threshold determines proper illumination of a scene in a light deficient environment in set forth of claim 18.
The prior art of record, taken alone or in combination, fails discloses or render obvious a system comprising all the specific elements with the specific combination including at least one pulse of the pulses of electromagnetic radiation emitted by the emitter results in a hyperspectral exposure frame created by the image sensor, and wherein the controller is configured to provide the hyperspectral exposure frame to a corresponding system that identifies one or more critical structures in a body based on the hyperspectral exposure frame in set forth of claim 20.
the reflected electromagnetic radiation sensed by the image sensor results in a plurality of exposure frames that are combined for generating an image frame, wherein the image frame comprises a luminance frame comprising luminance data, a chrominance frame comprising chrominance data, and a hyperspectral frame comprising hyperspectral data in set forth of claim 24.
The prior art of record, taken alone or in combination, fails discloses or render obvious a system comprising all the specific elements with the specific combination including the pulses of electromagnetic radiation comprise: a red wavelength of electromagnetic radiation; a green wavelength of electromagnetic radiation; a blue wavelength of electromagnetic radiation; electromagnetic radiation having a wavelength from about 513 nm to about 545 nm; electromagnetic radiation having a wavelength from about 565 nm to about 585 nm; and electromagnetic radiation having a wavelength from about 1900 nm to about 2000 nm in set forth of claim 27.
The prior art of record, taken alone or in combination, fails discloses or render obvious a system comprising all the specific elements with the specific combination including at least a portion of the pulses of electromagnetic radiation comprise a red wavelength, a green wavelength, a blue wavelength, and a hyperspectral wavelength such that reflected electromagnetic radiation sensed by the pixel array corresponding to each of the red wavelength, the green wavelength, the blue wavelength, and the hyperspectral wavelength processed to generate a Red-Green-Blue (RGB) image comprising an overlay of hyperspectral imaging data in set forth of claim 28.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

2) Richardson et al (US 2013/0181112) discloses a system can include a pointer P1 that indicates pixels to be read out during a readout time interval, a pointer P2 that indicates pixels to be reset during the time interval, and a pointer P3 that preserves a validity of a frame.
3) Huang et al (US 2008/0218615) discloses a black clamp stabilization circuit for an image sensor utilizes a mixed-signal SoC block comprising sub-blocks to dynamically and precisely adjust the black level based on comparison to a reference black level.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H NGUYEN whose telephone number is (571)272-2425. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2800 ext. 86. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 



January 15, 2022


							/SANG H NGUYEN/                                                                                          Primary Examiner, Art Unit 2886